DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “hardware processor is configured to identify/store/determine/identify/restore“ in claim 10; “hardware processor is configured to determine“ in claim 11; “hardware processor is configured to determine“ and “AI model is configured to determine” in claim 12; “hardware processor is configured to identify“ in claim 13; “hardware processor is configured to determine“ in claim 14; “hardware processor is configured to determine/determine/isolate“ in claim 15; “hardware processor is configured to delete“ in claim 16; and “hardware processor is configured to mark“ in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,250,126.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-19 therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/564,344
1. A method for malicious behavior detection in processing chains, the method comprising: identifying and monitoring events generated by a first process executing on a computing device; storing snapshots of data modified by any of the events; determining a level of suspicion for the first process, wherein the level of suspicion is a likelihood of the first process being attributed to malware based on the data modified by any of the events; determining whether the first process is trusted based on the determined level of suspicion; in response to determining that the first process is not trusted, identifying at least one sub-process of the first process; and restoring, from the snapshots, objects affected by the first process and the at least one sub-process.  
2. The method of claim 1, further comprising: determining that the at least one sub-process is not trusted in response to determining that the first process is not trusted.  
3. The method of claim 1, wherein determining the level of suspicion comprises applying an artificial intelligence (Al) model to the snapshots of data, wherein the Al model is configured to determine the level of suspicion based on training data comprising historic events pre-classified by trustworthiness.  
4. The method of claim 1, wherein the first process and the at least one sub-process are comprised in a chain of related processes, wherein identifying the at least one sub-process further comprises: identifying at least one process that relates to the first process in one or more of: 035898.00324-21- a parent-child relationship; injector-injected relationship; a software-component relationship; or a process-thread relationship.  
5. The method of claim 1, wherein determining that the first process is not trusted comprises determining that the level of suspicion of the first process is greater than a predetermined threshold value.  
6. The method of claim 5, further comprising: determining another level of suspicious of the at least one sub-process; in response to determining that that another level of suspicion of the at least one sub- process is less than the predetermined threshold value: determining that the at least one sub-process is trusted; and isolating the at least one sub-process from the first process.  
7. The method of claim 1, further comprising: in response to determining that the first process is trusted, deleting the snapshots and ceasing the monitoring.  
8. The method of claim 1, further comprising: in response to determining that the first process is trusted, marking the first process as trusted; and in response to determining that the first process is not trusted, marking the first process as untrusted.  
9. The method of claim 1, wherein the objects comprise one or more of files, records, system settings, task queues, or database records.  
10. A system for malicious behavior detection in processing chains, the system comprising: a hardware processor configured to: identify and monitor events generated by a first process executing on a computing device; store snapshots of data modified by any of the events; determine a level of suspicion for the first process, wherein the level of suspicion is a likelihood of the first process being attributed to malware based on the data modified by any of the events; determine whether the first process is trusted based on the determined level of suspicion; in response to determining that the first process is not trusted, identify at least one sub- process of the first process; and restore, from the snapshots, objects affected by the first process and the at least one sub- process.  
11. The system of claim 10, wherein the hardware processor is further configured to: determine that the at least one sub-process is not trusted in response to determining that the first process is not trusted.  
12. The system of claim 10, wherein the hardware processor is further configured to determine the level of suspicion by applying an artificial intelligence (Al) model to the snapshots of data, wherein the Al model is configured to determine the level of suspicion based on training data comprising historic events pre-classified by trustworthiness.  
13. The system of claim 10, wherein the first process and the at least one sub-process are comprised in a chain of related processes, wherein the hardware processor is further configured to identify the at least one sub-process by: 035898.00324-23- identifying at least one process that relates to the first process in one or more of: a parent-child relationship; injector-injected relationship; a software-component relationship; or a process-thread relationship.  
14. The system of claim 10, wherein the hardware processor is further configured to determine that the first process is not trusted by determining that the level of suspicion of the first process is greater than a predetermined threshold value.  
15. The system of claim 14, wherein the hardware processor is further configured to: determine another level of suspicious of the at least one sub-process; in response to determining that that another level of suspicion of the at least one sub- process is less than the predetermined threshold value: determine that the at least one sub-process is trusted; and isolate the at least one sub-process from the first process.  
16. The system of claim 10, wherein the hardware processor is further configured to: in response to determining that the first process is trusted, delete the snapshots and cease the monitoring.  
17. The system of claim 10, wherein the hardware processor is further configured to: in response to determining that the first process is trusted, mark the first process as trusted; and in response to determining that the first process is not trusted, mark the first process as untrusted.  
18. The system of claim 10, wherein the objects comprise one or more of files, records, system settings, task queues, or database records.  
19. A non-transitory computer readable medium storing thereon computer executable instructions for malicious behavior detection in processing chains, including instructions for: identifying and monitoring events generated by a first process executing on a computing device; storing snapshots of data modified by any of the events; determining a level of suspicion for the first process, wherein the level of suspicion is a likelihood of the first process being attributed to malware based on the data modified by any of the events; determining whether the first process is trusted based on the determined level of suspicion; in response to determining that the first process is not trusted, identifying at least one sub-process of the first process; and restoring, from the snapshots, objects affected by the first process and the at least one sub-process.
U.S. Patent 11,250,126
1. A method for malicious behavior detection in processing chains, the method comprising:
identifying a chain of related processes executing on a computing device;
for each respective process in the chain of related processes:
monitoring events generated by the respective process;
storing snapshots of data modified by any of the events;
determining a level of suspicion for the respective process by applying an artificial intelligence (AI) model to the snapshots of data, wherein the level of suspicion is a likelihood of the respective process being attributed to malware based on the data modified by any of the events;
determining whether the chain of related processes is trusted based on the determined levels of suspicion;
in response to determining that the chain of related processes is not trusted, restoring objects affected by the chain from the snapshots.
2. The method of claim 1, wherein identifying the chain of related processes comprises:
identifying at least two processes with a relationship comprising one or more of:
a parent-child relationship;
injector-injected relationship;
a software-component relationship; or
a process-thread relationship.
3. The method of claim 1, wherein the chain of related processes comprises a first process with a first level of suspicion, and wherein determining whether the chain of related processes is trusted comprises:
in response to determining that (1) the first level of suspicion is below a predetermined threshold value and (2) all remaining processes in the chain are sub-processes of the first process, determining that the chain is not trusted.
4. The method of claim 1, wherein determining whether the chain of related processes is trusted further comprises:
identifying a first amount of processes in the chain that have respective levels of suspicion each below a predetermined threshold value; and
in response to determining that the first amount of processes is greater than a threshold amount of untrusted processes, determining that the chain of related processes is not trusted.
5. The method of claim 1, wherein the chain of related processes comprises a first process and a sub-process of the first process, and wherein determining whether the chain of related processes is trusted further comprises:
in response to determining that (1) a first level of suspicion of the first process is less than a predetermined threshold value and (2) a second level of suspicion of the sub-process is greater than the predetermined threshold value:
isolating the sub-process from the chain of related processes; and
determining that the chain of related processes is trusted.
6. The method of claim 1, further comprising:
in response to determining that the chain of related processes is trusted, deleting the snapshots and ceasing the monitoring.
7. The method of claim 1, further comprising:
in response to determining that the chain of related processes is trusted, marking the chain of related processes as trusted; and
in response to determining that the chain of related processes is not trusted, marking the chain of related processes as not trusted.
8. The method of claim 1, wherein the objects comprise one or more of files, records, system settings, task queues, or database records.
9. The method of claim 1, wherein the AI model is configured to determine the level of suspicion based on training data comprising historic events pre-classified by trustworthiness.
10. A system for malicious behavior detection in processing chains, the system comprising:
a hardware processor configured to:
identify a chain of related processes executing on a computing device;
for each respective process in the chain of related processes:
monitor events generated by the respective process;
store snapshots of data modified by any of the events;
determine a level of suspicion for the respective process by applying an artificial intelligence (AI) model to the snapshots of data, wherein the level of suspicion is a likelihood of the respective process being attributed to malware based on the data modified by any of the events;
determine whether the chain of related processes is trusted based on the determined levels of suspicion;
in response to determining that the chain of related processes is not trusted, restore objects affected by the chain from the snapshots.
11. The system of claim 10, wherein the hardware processor is configured to identify the chain of related processes by:
identifying at least two processes with a relationship comprising one or more of:
a parent-child relationship;
injector-injected relationship;
a software-component relationship; or
a process-thread relationship.
12. The system of claim 10, wherein the chain of related processes comprises a first process with a first level of suspicion, and wherein the hardware processor is configured to determine whether the chain of related processes is trusted by:
in response to determining that (1) the first level of suspicion is below a predetermined threshold value and (2) all remaining processes in the chain are sub-processes of the first process, determining that the chain is not trusted.
13. The system of claim 10, wherein the hardware processor is configured to determine whether the chain of related processes is trusted by:
identifying a first amount of processes in the chain that have respective levels of suspicion each below a predetermined threshold value; and
in response to determining that the first amount of processes is greater than a threshold amount of untrusted processes, determining that the chain of related processes is not trusted.
14. The system of claim 10, wherein the chain of related processes comprises a first process and a sub-process of the first process, and wherein the hardware processor is configured to determine whether the chain of related processes is trusted by:
in response to determining that (1) a first level of suspicion of the first process is less than a predetermined threshold value and (2) a second level of suspicion of the sub-process is greater than the predetermined threshold value:
isolating the sub-process from the chain of related processes for further monitoring; and
determining that the chain of related processes is trusted.
15. The system of claim 10, wherein the hardware processor is configured to:
in response to determining that the chain of related processes is trusted, delete the snapshots and cease the monitoring.
16. The system of claim 10, wherein the hardware processor is configured to:
in response to determining that the chain of related processes is trusted, mark the chain of related processes as trusted; and
in response to determining that the chain of related processes is not trusted, mark the chain of related processes as untrusted.
17. The system of claim 10, wherein the objects comprise one or more of files, records, system settings, task queues, or database records.
18. The system of claim 10, wherein the AI model is configured to determine the level of suspicion based on training data comprising historic events pre-classified by trustworthiness.
19. A non-transitory computer readable medium storing thereon computer executable instructions for malicious behavior detection in processing chains, including instructions for:
identifying a chain of related processes executing on a computing device;
for each respective process in the chain of related processes:
monitoring events generated by the respective process;
storing snapshots of data modified by any of the events;
determining a level of suspicion for the respective process by applying an artificial intelligence (AI) model to the snapshots of data, wherein the level of suspicion is a likelihood of the respective process being attributed to malware based on the data modified by any of the events;
determining whether the chain of related processes is trusted based on the determined levels of suspicion;
in response to determining that the chain of related processes is not trusted, restoring objects affected by the chain from the snapshots.


Allowable Subject Matter
Claims 1-19 are allowed, however the claims are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Pavlyushchik et al, U.S. Patent 8,181,247 are relied upon for disclosing of a recovery module that detects file and registry event logs associated with a malicious object, and performs rollback of file and registry events associated with the malicious object, see column 2, lines 14-19.  The teachings further disclose of performing heuristical analysis (column 3, lines 35-38) and views spawned processes, such as parent-child relationships, see column 4, lines 51-56.
As per claim 1, it was not found to be taught in the prior art at least for malicious behavior detection in processing chains, comprising: storing snapshots of data modified by any of monitored events; determining a level of suspicion for a first process, wherein the level of suspicion is a likelihood of the first process being attributed to malware based on the data modified by any of the events; determining whether the first process is trusted based on the determined level of suspicion; in response to determining that the first process is not trusted, identifying at least one sub-process of the first process; and restoring, from the snapshots, objects affected by the first process and the at least one sub-process. 
As per independent claims 10 and 19, they are similar in scope to independent claim 1, and are allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Handa, US 2021/0326046 is relied upon for disclosing of generating snapshots and determining if virus infection takes place, see paragraph 0073.
Sallam, US 2012/0060217 is relied upon for disclosing of repairing memory modifications made by malware, see paragraph 0036.
Gibson et al, U.S. Patent 6,336,065 is relied upon for disclosing of looking at snapshot anomalies for related repairs, see column 7, lines 29-32.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431